Case: 2:21-cr-00061-ALM Doc #: 6 Filed: 04/16/21 Page: 1 of 2 PAGEID #: 9

PIPUADBN iG a:
HARDY MAGS
ULFRK OF reap
7 -~tti

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF OHIO. “2! APR IS: PH 3: 4
EASTERN DIVISION meen

UNITED STATES OF AMERICA,

 

Plaintiff,
v.

INDICTMENT  \

IVAN OMAR LOMELI HERNANDEZ and
ADRIANA CAROLINA QUINTO CARDONE, 21 U.S.C. §§ 846, 841(a)(1),
841(b)(1)(A)

Defendants.

 

 

THE GRAND JURY CHARGES:

COUNT ONE

Conspiracy to Distribute and Possess with Intent to Distribute
400 Grams or More of Fentanyl and One Kilogram or More of Heroin

From at least in or about the Fall 2020, up to and including in or about the Spring 2021.
in the Southern District of Ohio and elsewhere, the defendants, IWAN OMAR LOMELI
HERNANDEZ and ADRIANA CAROLINA QUINTO CARDONE, did combine, conspire,

confederate, and agree with each other and others, both known and unknown to the Grand Jury,

four hundred grams or more of a mixture and substance containing a detectable amount of

fentanyl. a Schedule II controlled substance, and one kilogram or more of a mixture and
Case: 2:21-cr-00061-ALM Doc #: 6 Filed: 04/16/21 Page: 2 of 2 PAGEID #: 10

substance containing a detectable amount of heroin, a Schedule I controlled substance, all in

violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A).

A TRUE BILL

s/ Foreperson

GRAND JURY FOREPERSON

VIPAL J. PATEL
ACTING UNITED STATES ATTORNEY

tu de A ee

KELLY A. NORRIS (0081254)
Assistant United States Attorney

bh
